MEMORANDUM2
Clinton M. and Margaret L. Tullís appeal pro se from the district court’s judgment dismissing their action for lack of subject-matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
Insofar as the Tullís’ contend that the district court erred by failing to certify their action as a class action or by dismissing federal environmental and civil rights claims against these defendants, we reject these contentions as meritless.
We conclude the district court did not abuse its discretion by denying the Tullís’ motion for reconsideration. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.